                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                No. 5:19-CR-00453-BR


  UNITED STATES OF AMERICA
                                                                            ORDER
       v.

  MELQUIADES HERNANDEZ-CASTRO


       This matter is before the court on defendant’s notice filed in response to the court’s 21

January 2021 order. (DE # 28.) Defendant has been detained eight months in a local detention

center and is concerned about the risk of COVID-19 infection there. (See id. at 2.) Defendant

does not wish to further delay his designation to a federal facility. (See id. at 2.) Defense

counsel represents he has conferred with defendant and defendant consents to proceeding with

his sentencing by video or teleconference. (Id. at 1.) The court finds that arraignment cannot be

further delayed without serious harm to the interests of justice. Sentencing is hereby SET for the

8 February 2021 session by videoconference.

       This 25 January 2021.




                                      __________________________________
                                                      W. Earl Britt
                                                      Senior U.S. District Judge




            Case 5:19-cr-00453-BR Document 29 Filed 01/25/21 Page 1 of 1
